Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on December 23, 2020 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 2, 5, 7, 8, 14, 15 and 18 have been acknowledged. Claims 4, 11 and 17 have been canceled.

Response to Arguments
Applicant’s arguments, see pages 15-20 of Remarks, filed December 23, 2020 have been fully considered. Applicant’s arguments are directed to the amended limitations corresponding to the “pre-cached target connectivity information”. Upon further consideration and additional prior art search, a new ground(s) of rejection is made in view of addition prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-10, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyomoto et al (U.S. Patent Application Publication 2009/0253502 A1) in view of Dishno (U.S. Patent Application Publication 2015/0091906 A1).

	Regarding claim 1, Kiyomoto discloses a method of moving an object in an application, the method comprising: 
obtaining, by at least one processor (Paragraphs [0105]-[0106], FIG. 1 is an exemplary diagram illustrating the schematic configuration of a typical information processing device that carries out the function of a game device of the present invention by executing a program; an information processing device 100 comprises a CPU (Central Processing Unit) 101, a ROM 102, a RAM (Random Access Memory) 103, an interface 104, a controller 105, an external memory 106, an image processor 107), an operation instruction for moving a target object from a first object to a second object among a plurality of three-dimensional objects included in a three-dimensional map (FIG. 3; paragraphs [0132]-[0133], the object moving unit 302 is responsible for setting and generating a map of a virtual world and controlling the movement of the objects that move in the virtual world, such as a floor of an elevator; the input receiving unit 305 receives from the player an instruction to move the character on the object surface or to move the character from an object to an object.  The controller 105 functions as the input receiving unit 305.  Furthermore, both the instruction for moving the character on an object surface and the instruction for moving the character from an object to an object may be expressed by using the arrow buttons to provide the instructions related to the movement direction of the character; FIG. 4; paragraph [0140], in the game device 301, first the object moving unit 302 sets initial parameters such as the position, posture, movement speed, etc., of each object (object to which the character can move) and each of the various obstacles (object to which the character cannot move) that are arranged in a virtual space (step S401).  In the initial setup, a known automatic map generation technique, etc., may be applied), each of the plurality of three-dimensional objects being used to indicate a three-dimensional space (Paragraph [0125], it is also possible to enable fast execution of an operation of rendering polygon information which is arranged in virtual three-dimensional space and to which various kinds of texture information are added, by a Z buffer scheme to acquire a rendered image with a downward view of a polygon toward a predetermined view point position, arranged in the virtual three-dimensional space, from the predetermined view point position; paragraph [0144], the image display unit 304 generates on the RAM 103 an image of the state of the virtual world, from a viewpoint set in the virtual world, in the direction of a visual line set in the virtual world (step S403)); 
obtaining, by the at least one processor, pre-cached target connectivity information (Paragraph [0140], in the game device 301, first the object moving unit 302 sets initial parameters such as the position, posture, movement speed, etc., of each object (object to which the character can move) and each of the various obstacles (object to which the character cannot move) that are arranged in a virtual space (step S401).  In the initial setup, a known automatic map generation technique, etc., may be applied; paragraph [0141], next, the character moving unit 306 sets initial parameters such as the position, posture, and movement speed of the character arranged in the virtual space and the object on which the character is presently placed, etc. (step S402); paragraph [0142], furthermore, the objects, obstacles, and character parameters are all either temporarily stored in the RAM 103; paragraph [0143], possible objects where the character may be placed include a floor object of an elevator, a road surface object of a lift bridge, a walkway object such as a corridor or stairwell, a magic carpet object that flies in the air when boarded, a balloon or bird object that flies in the air when grabbed, etc. Possible obstacles include an elevator door or door, etc. Possible obstacles also include items that move when predetermined conditions are met (such as a door that opens when a predetermined floor is reached, a door that opens when the character pushes the door, etc.). Those information describe the position and posture of objects and the connectivity conditions of two objects. The object connectivity information is stored in the RAM before the game. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to understand that RAM is used to store working data and the stored information is lost if power is removed. Thus, Examiner interpreted that those information stored in the RAM are pre-cached target connectivity information) indicating whether every two adjacent target objects in a target moving path from the first object to the second object are connected (FIG. 7 shows the moving path for moving the character from an elevator to one floor; paragraph [0146], the index calculation unit 303 refers to the RAM 103 and acquires the object where the character is presently placed (step S404).  Then, the index calculation unit 303 refers to the RAM 103 and acquires other objects within a predetermined distance from the acquired object (step S405); paragraphs [0147]-[0148], one of the unprocessed other objects is selected (step S407), and the "index" is calculated based on information including the positional relationship and relative speed of the object where the character is placed and the selected other object, the presence of obstacles between the two, whether or not the obstacles are moving, etc. (step S408); this "index" indicates the degree to which the movement will not fail if the attempt to move a character from the object where the character is presently place to the other object is presumed); 
determining, by the at least one processor, that the first object and the second object are connected based on the pre-cached target connectivity information indicating that two immediately adjacent target objects are connected (Paragraph [0143], possible obstacles also include items that move when predetermined conditions are met (such as a door that opens when a predetermined floor is reached, a door that opens when the character pushes the door, etc.); paragraphs [0148]-[0150], this "index" (calculated at S408) indicates the degree to which the movement will not fail if the attempt to move a character from the object where the character is presently place to the other object is presumed; for this "index," the probability that the movement will succeed itself may be used, or something simpler may be used… For example, in a case where a character moves from the floor of an elevator to a certain floor, the degree to which the movement will not fail increases as the distance to that floor decreases, etc. In this case, the player can predict the direction in which the elevator door will open before the door opens, making it also possible to set the orientation of the character in that direction in advance and move the character quickly; FIG. 7; paragraph [0185], in a case where the heights of two objects are virtually the same and the objects are adjacent to each other, the player can move the character 711 between the two objects); and 
moving, by the at least one processor, the target object from the first object to the second object in the three-dimensional map based on determining that the first object and the second object are connected (Paragraph [0172], when the processing of all of the other objects acquired is completed (step S406: Yes), the mode changes to standby mode until a vertical synchronization interrupt occurs (step S411); paragraph [0174], the operation status of the buttons and keys of the controller 105 is checked and, by processing associated with the operation status, the status of the character is changed, i.e., the character is moved on the surface of the object where the character is presently placed, the character is moved to the surface of another object (step S413) when “for this "index," the probability that the movement will succeed itself may be used, or something simpler may be used… For example, in a case where a character moves from the floor of an elevator to a certain floor, the degree to which the movement will not fail increases as the distance to that floor decreases, etc.”).
It is noted that Kiyomoto discloses a device/a mothed for showing to a player the directions in which movement may be possible in a game where a character is moved between objects in a virtual environment. Kiyomoto does not specifically disclose a first 
wherein the target moving path comprises at least three grids;
determining, that the first grid and the second grid are connected based on the pre-cached target connectivity information indicating that all of two immediately adjacent target grids, of the at least three grids of the target moving path, are connected.
In the similar field of endeavor, Dishno discloses (Abstract, a three dimensional (3D) client application for web browsing is described.  The 3D client is able to interpret 3D structure definitions and display 3D environments associated with various sets of websites.  Each 3D environment is defined using a set of connecting grids.  Each connecting grid defines spatial relationships among sets of websites associated with zones of the connecting grid …) a first object is a first grid and a second object is a second grid among a plurality of three-dimensional grids (Paragraph [0014], the 3D environment of some embodiments may be at least partly specified by structure definitions that use grid coordinates.  Such an approach may allow for efficient use of data.  For instance, lines may be specified by a set of end points.  Some embodiments may specify all elements using a set of polygons defined using the grid coordinates.  The grids of some embodiments may allow multiple 3D environments to be associated.  The grids may specify 2D and/or 3D locations.  The 2D grids may specify locations on a map, floor plan, or similar layout.  The 3D grids may specify locations of various attributes in a virtual 3D space (e.g., heights of walls, slope of roofs, relative topology of the terrain, etc.); paragraph [0067], a "3D structure" or "structure" may refer to an element such as a 3D rendered building, room, object, etc. Structures may be defined using grids and presented using 3D perspective; paragraph [0091], a "floor grid" may refer to the design grid, room grid, or map that creates the plane in which the baseline coordinates are defined (i.e., the "floor" of some embodiments); paragraph [0092], "Start points", "end points" and/or "base line coordinates" may refer to coordinate points on a design grid or map used to define base lines, object locations and/or properties, door locations and/or properties, and window locations and/or properties; FIG. 15; paragraphs [0175]-[0176], the process may receive (at 1505) an end point selection; next, the process may convert (at 1510) the Screen (x, y) end point selection into a Grid (x, y) point for use as a walking end point.  The process may then determine (at 1515) a path from the current grid point to the end grid point. FIG. 1; paragraph [0118], the user's avatar 110 that travels through the virtual world 100 based on user inputs associated with movement. Thus, the user's avatar travels between a first grid and a second grid among a plurality of three-dimensional grids);
“pre-cached target connectivity information” (Paragraph [0077], a "definition file" may refer to a manifest of settings used to create 3D rendered views.  Some definition files may be specifically designed for use by the 3D browsing client to render 3D structures, while web programming languages that produce, for example, HTML and CSS, may be interpreted and converted into 3D structures for the 3D client.  The definition files may include information transferred to the 3D client to render the element(s) on the client output device or user device (e.g., a smartphone, tablet, personal computer (PC), etc.).  Examples of such information include: graph points, colors, styles, textures, images, multimedia, audio, video, and any other information used to describe structures and objects connected to (and/or otherwise associated with) the 3D element; paragraphs [0078]-[0110] describe that the definition file includes the definition of object grids and connectivity information of grids) wherein the target moving path comprises at least three grids (Paragraph [0176], the process may then determine (at 1515) a path from the current grid point to the end grid point; paragraph [0177], the process may then step (at 1520) to the next location along the path. The process may then determine (at 1525) whether there is an obstacle (e.g., a wall) preventing movement along the path section; paragraph [0178], if the process determines (at 1530) that there is a single intersection axis (e.g., when a virtual user moves along a wall), the process may then step (at 1540) to the next available location (e.g., by moving along the non-intersecting axis). Thus, the walking path includes at least three grids: the grid of the current grid, wall grid and the grid of next available location);
determining, that the first grid and the second grid are connected (Paragraph [0176], the process may then determine (at 1515) a path from the current grid point to the end grid point) based on the pre-cached target connectivity information indicating that all of two immediately adjacent target grids, of the at least three grids of the target moving path, are connected (Paragraph [0177], the process may then step (at 1520) to the next location along the path. The process may then determine (at 1525) whether there is an obstacle (e.g., a wall) preventing movement along the path section; paragraph [0178], if the process determines (at 1530) that there is a single intersection axis (e.g., when a virtual user moves along a wall), the process may then step (at 1540) to the next available location (e.g., by moving along the non-intersecting axis); paragraph [0180], the process may determine (at 1550) whether the end of the path has been reached.  If the process determines (at 1550) that the end of the path has not been reached, the process may repeat operations 1520-1550 until the process determines (at 1550) that the end of the path has been reach and then ends).
Kiyomoto and Dishno are analogous art because both pertain to utilize the system/method for displaying a virtual three-dimensional space and moving the object within the three-dimensional space. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the game device taught by Kiyomoto incorporate the teachings of Dishno, and utilizing the virtual world environment and applying the movement with the 3D environment taught by Dishno to define a set of connecting grids of 3D environment and set a walk path from the start grid to the end grid; then find the walk path based the defined connecting grids in order to allow the object move to the end grid. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kiyomoto according to the relied-upon teachings of Dishno to obtain the invention as specified in claim.

	Regarding claim 2, the combination of Kiyomoto in view of Dishno discloses everything claimed as applied above (see claim 1), and Kiyomoto further disclose wherein the obtaining the pre-cached target connectivity information comprises: 
FIGS. 3 and 4; paragraph [0146], the index calculation unit 303 refers to the RAM 103 and acquires the object where the character is presently placed (step S404).  Then, the index calculation unit 303 refers to the RAM 103 and acquires other objects within a predetermined distance from the acquired object (step S405); paragraphs [0156]-[0157], furthermore, the image display unit 304 acquires an image associated with the acquired "index" (step S409), writes the acquired image to a location associated with the direction from the object where the character is placed to the other object in the RAM 103 (step S410), and returns to step S406 … The direction from the object where the character is placed to the other object may be calculated from the positional relationship of these objects that is stored in the RAM 103), the connectivity information comprising connectivity information between any two adjacent grids of the plurality of three-dimensional grids (Paragraph [0147], the processing of step S406 to step S410 is repeated for each of the other objects acquired in step S404.  That is, an assessment is made as to whether or not all of the other objects have been subjected to the processing (step S406)).   

	Regarding claim 3, the combination of Kiyomoto in view of Dishno discloses everything claimed as applied above (see claim 2), and Kiyomoto further disclose further comprising caching the connectivity information, the caching comprises, with respect to each grid that is recorded as a current grid (FIGS. 3 and 4; paragraph [0146], the index calculation unit 303 refers to the RAM 103 and acquires the object where the character is presently placed (step S404).  Then, the index calculation unit 303 refers to the RAM 103 and acquires other objects within a predetermined distance from the acquired object (step S405)): 
obtaining connectivity information between the current grid and a grid adjacent to the current grid on a current layer and connectivity information between the current grid and a grid adjacent to the current grid on an adjacent layer (Paragraphs [0147]-[0148], the "index" is calculated based on information including the positional relationship and relative speed of the object where the character is placed and the selected other object, the presence of obstacles between the two, whether or not the obstacles are moving, etc. (step S408). This "index" indicates the degree to which the movement will not fail if the attempt to move a character from the object where the character is presently place to the other object is presumed), wherein the current layer is a layer on which the current grid is located in the three-dimensional map (FIG. 7 shows a three-dimensional map including a plurality of objects move and a plurality of objects are fixed; paragraph [0182], an object 701 where a character 711 is presently located is above an object 707. Thus, a character 711 on the current layer), and the adjacent layer is a layer adjacent to the current layer in the three-dimensional map (Paragraph [0182], an object 705 on the adjacent layer); and 
caching the obtained connectivity information (Paragraphs [0156]-[0157], furthermore, the image display unit 304 acquires an image associated with the acquired "index" (step S409), writes the acquired image to a location associated with the direction from the object where the character is placed to the other object in the RAM 103 (step S410), and returns to step S406 … The direction from the object where the character is placed to the other object may be calculated from the positional relationship of these objects that is stored in the RAM 103).

	Regarding claim 5, the combination of Kiyomoto in view of Dishno discloses everything claimed as applied above (see claim 1), and Kiyomoto further disclose wherein the obtaining the pre-cached target connectivity information comprises one of the following: 
obtaining, by the at least one processor, first target connectivity information indicating that two adjacent target grids are not connected (FIGS. 3 and 4; paragraph [0146], the index calculation unit 303 refers to the RAM 103 and acquires the object where the character is presently placed (step S404).  Then, the index calculation unit 303 refers to the RAM 103 and acquires other objects within a predetermined distance from the acquired object (step S405); paragraphs [0147]-[0148], the "index" is calculated based on information including the positional relationship and relative speed of the object where the character is placed and the selected other object, the presence of obstacles between the two, whether or not the obstacles are moving, etc. (step S408); paragraph [0152], the distance between the two may be set as the "index," using an association where, for example, movement readily fails if the distance is long. Thus, the distance is long between the place of the character and other objects indicating two adjacent target grids are not connected and the character cannot be moved between two adjacent target grids); 

obtaining, by the at least one processor, third target connectivity information indicating that the two adjacent target grids are connected, the two adjacent target grids are respectively located on two adjacent layers in the three-dimensional map, and a grid to which 47a first target grid of the two adjacent target grids is mapped on a layer on which a second target grid of the two adjacent target grids is located is the same as or adjacent to the second target grid; and 
obtaining, by the at least one processor, fourth target connectivity information indicating that the two adjacent target grids are connected, and the two adjacent target grids are respectively located on different layers in the three-dimensional map, the different layers are spaced by at least one layer, and a grid to which the first target grid of the two adjacent target grids is mapped on a layer on which the second target grid of the two adjacent target grids is located is the same as or adjacent to the second target grid.

	Regarding claim 7, Kiyomoto discloses an object moving apparatus, comprising: 
at least one memory operable to store program code (FIG. 1; paragraph [0107], an information processing device 100 includes a ROM 102, a RAM (Random Access Memory) 103; paragraph [0109], as the IPL is executed, the program recorded in the DVD-ROM is read into the RAM 103 and is executed by the CPU 101.  Further, the RAM 102 stores a program and various data for an operating system necessary for controlling the overall operation of the information processing device 100); and 
at least one processor operable to read the program code and operate as instructed by the program code (Paragraph [0106], an information processing device 100 comprises a CPU (Central Processing Unit) 101, a ROM 102, a RAM (Random Access Memory) 103, an interface 104, a controller 105, an external memory 106, an image processor 107; paragraph [0109], the program recorded in the DVD-ROM is read into the RAM 103 and is executed by the CPU 101), the program code comprising: 
first obtaining code configured to cause the at least one processor to obtain an operation instruction for moving a target object from a first object to a second object among a plurality of three-dimensional objects included in a three-dimensional map (FIG. 3; paragraphs [0132]-[0133], the object moving unit 302 is responsible for setting and generating a map of a virtual world and controlling the movement of the objects that move in the virtual world, such as a floor of an elevator; the input receiving unit 305 receives from the player an instruction to move the character on the object surface or to move the character from an object to an object.  The controller 105 functions as the input receiving unit 305.  Furthermore, both the instruction for moving the character on an object surface and the instruction for moving the character from an object to an object may be expressed by using the arrow buttons to provide the instructions related to the movement direction of the character; FIG. 4; paragraph [0140], in the game device 301, first the object moving unit 302 sets initial parameters such as the position, posture, movement speed, etc., of each object (object to which the character can move) and each of the various obstacles (object to which the character cannot move) that are arranged in a virtual space (step S401).  In the initial setup, a known automatic map generation technique, etc., may be applied), each of the plurality of three-dimensional objects being used to indicate a three-dimensional space (Paragraph [0125], it is also possible to enable fast execution of an operation of rendering polygon information which is arranged in virtual three-dimensional space and to which various kinds of texture information are added, by a Z buffer scheme to acquire a rendered image with a downward view of a polygon toward a predetermined view point position, arranged in the virtual three-dimensional space, from the predetermined view point position; paragraph [0144], the image display unit 304 generates on the RAM 103 an image of the state of the virtual world, from a viewpoint set in the virtual world, in the direction of a visual line set in the virtual world (step S403)); 
second obtaining code configured to cause the at least one processor to obtain pre-cached target connectivity information (Paragraph [0140], in the game device 301, first the object moving unit 302 sets initial parameters such as the position, posture, movement speed, etc., of each object (object to which the character can move) and each of the various obstacles (object to which the character cannot move) that are arranged in a virtual space (step S401).  In the initial setup, a known automatic map generation technique, etc., may be applied; paragraph [0141], next, the character moving unit 306 sets initial parameters such as the position, posture, and movement speed of the character arranged in the virtual space and the object on which the character is presently placed, etc. (step S402); paragraph [0142], furthermore, the objects, obstacles, and character parameters are all either temporarily stored in the RAM 103; paragraph [0143], possible objects where the character may be placed include a floor object of an elevator, a road surface object of a lift bridge, a walkway object such as a corridor or stairwell, a magic carpet object that flies in the air when boarded, a balloon or bird object that flies in the air when grabbed, etc. Possible obstacles include an elevator door or door, etc. Possible obstacles also include items that move when predetermined conditions are met (such as a door that opens when a predetermined floor is reached, a door that opens when the character pushes the door, etc.). Those information describe the position and posture of objects and the connectivity conditions of two objects. The object connectivity information is stored in the RAM before the game. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to understand that RAM is used to store working data and the stored information is lost if power is removed. Thus, Examiner interpreted that those information stored in the RAM are pre-cached target connectivity information) indicating whether every two adjacent target objects in a target moving path from the first object to the second object are connected (FIG. 7 shows the moving path for moving the character from an elevator to one floor; paragraph [0146], the index calculation unit 303 refers to the RAM 103 and acquires the object where the character is presently placed (step S404).  Then, the index calculation unit 303 refers to the RAM 103 and acquires other objects within a predetermined distance from the acquired object (step S405); paragraphs [0147]-[0148], one of the unprocessed other objects is selected (step S407), and the "index" is calculated based on information including the positional relationship and relative speed of the object where the character is placed and the selected other object, the presence of obstacles between the two, whether or not the obstacles are moving, etc. (step S408); this "index" indicates the degree to which the movement will not fail if the attempt to move a character from the object where the character is presently place to the other object is presumed);
determining code configured to cause the at least one processor to determine that the first object and the second object are connected based on the pre-cached target connectivity information indicating that two immediately adjacent target objects are connected (Paragraph [0143], possible obstacles also include items that move when predetermined conditions are met (such as a door that opens when a predetermined floor is reached, a door that opens when the character pushes the door, etc.); paragraphs [0148]-[0150], this "index" (calculated at S408) indicates the degree to which the movement will not fail if the attempt to move a character from the object where the character is presently place to the other object is presumed; for this "index," the probability that the movement will succeed itself may be used, or something simpler may be used… For example, in a case where a character moves from the floor of an elevator to a certain floor, the degree to which the movement will not fail increases as the distance to that floor decreases, etc. In this case, the player can predict the direction in which the elevator door will open before the door opens, making it also possible to set the orientation of the character in that direction in advance and move the character quickly; FIG. 7; paragraph [0185], in a case where the heights of two objects are virtually the same and the objects are adjacent to each other, the player can move the character 711 between the two objects);49 and 
moving code configured to cause the at least one processor to move the target object from the first object to the second object in the three-dimensional map based on determining that the first object and the second object are connected (Paragraph [0172], when the processing of all of the other objects acquired is completed (step S406: Yes), the mode changes to standby mode until a vertical synchronization interrupt occurs (step S411); paragraph [0174], the operation status of the buttons and keys of the controller 105 is checked and, by processing associated with the operation status, the status of the character is changed, i.e., the character is moved on the surface of the object where the character is presently placed, the character is moved to the surface of another object (step S413) when “for this "index," the probability that the movement will succeed itself may be used, or something simpler may be used… For example, in a case where a character moves from the floor of an elevator to a certain floor, the degree to which the movement will not fail increases as the distance to that floor decreases, etc.”).
It is noted that Kiyomoto discloses a device/a mothed for showing to a player the directions in which movement may be possible in a game where a character is moved between objects in a virtual environment. Kiyomoto does not specifically disclose a first 
wherein the target moving path comprises at least three grids;
determining code configured to cause the at least one processor to determine that the first grid and the second grid are connected based on the pre-cached target connectivity information indicating that all of two immediately adjacent target grids, of the at least three grids of the target moving path, are connected.
In the similar field of endeavor, Dishno discloses (Abstract, a three dimensional (3D) client application for web browsing is described.  The 3D client is able to interpret 3D structure definitions and display 3D environments associated with various sets of websites.  Each 3D environment is defined using a set of connecting grids.  Each connecting grid defines spatial relationships among sets of websites associated with zones of the connecting grid …) a first object is a first grid and a second object is a second grid among a plurality of three-dimensional grids (Paragraph [0014], the 3D environment of some embodiments may be at least partly specified by structure definitions that use grid coordinates.  Such an approach may allow for efficient use of data.  For instance, lines may be specified by a set of end points.  Some embodiments may specify all elements using a set of polygons defined using the grid coordinates.  The grids of some embodiments may allow multiple 3D environments to be associated.  The grids may specify 2D and/or 3D locations.  The 2D grids may specify locations on a map, floor plan, or similar layout.  The 3D grids may specify locations of various attributes in a virtual 3D space (e.g., heights of walls, slope of roofs, relative topology of the terrain, etc.); paragraph [0067], a "3D structure" or "structure" may refer to an element such as a 3D rendered building, room, object, etc. Structures may be defined using grids and presented using 3D perspective; paragraph [0091], a "floor grid" may refer to the design grid, room grid, or map that creates the plane in which the baseline coordinates are defined (i.e., the "floor" of some embodiments); paragraph [0092], "Start points", "end points" and/or "base line coordinates" may refer to coordinate points on a design grid or map used to define base lines, object locations and/or properties, door locations and/or properties, and window locations and/or properties; FIG. 15; paragraphs [0175]-[0176], the process may receive (at 1505) an end point selection; next, the process may convert (at 1510) the Screen (x, y) end point selection into a Grid (x, y) point for use as a walking end point.  The process may then determine (at 1515) a path from the current grid point to the end grid point. FIG. 1; paragraph [0118], the user's avatar 110 that travels through the virtual world 100 based on user inputs associated with movement. Thus, the user's avatar travels between a first grid and a second grid among a plurality of three-dimensional grids);
“pre-cached target connectivity information indicating” (Paragraph [0077], a "definition file" may refer to a manifest of settings used to create 3D rendered views.  Some definition files may be specifically designed for use by the 3D browsing client to render 3D structures, while web programming languages that produce, for example, HTML and CSS, may be interpreted and converted into 3D structures for the 3D client.  The definition files may include information transferred to the 3D client to render the element(s) on the client output device or user device (e.g., a smartphone, tablet, personal computer (PC), etc.).  Examples of such information include: graph points, colors, styles, textures, images, multimedia, audio, video, and any other information used to describe structures and objects connected to (and/or otherwise associated with) the 3D element; paragraphs [0078]-[0110] describe that the definition file includes the definition of object grids and connectivity information of grids) wherein the target moving path comprises at least three grids (Paragraph [0176], the process may then determine (at 1515) a path from the current grid point to the end grid point; paragraph [0177], the process may then step (at 1520) to the next location along the path. The process may then determine (at 1525) whether there is an obstacle (e.g., a wall) preventing movement along the path section; paragraph [0178], if the process determines (at 1530) that there is a single intersection axis (e.g., when a virtual user moves along a wall), the process may then step (at 1540) to the next available location (e.g., by moving along the non-intersecting axis). Thus, the walking path includes at least three grids: the grid of the current grid, wall grid and the grid of next available location);
determining code configured to cause the at least one processor to determine that the first grid and the second grid are connected (Paragraph [0176], the process may then determine (at 1515) a path from the current grid point to the end grid point) based on the pre-cached target connectivity information indicating that all of two immediately adjacent target grids, of the at least three grids of the target moving path, are connected (Paragraph [0177], the process may then step (at 1520) to the next location along the path. The process may then determine (at 1525) whether there is an obstacle (e.g., a wall) preventing movement along the path section; paragraph [0178], if the process determines (at 1530) that there is a single intersection axis (e.g., when a virtual user moves along a wall), the process may then step (at 1540) to the next available location (e.g., by moving along the non-intersecting axis); paragraph [0180], the process may determine (at 1550) whether the end of the path has been reached.  If the process determines (at 1550) that the end of the path has not been reached, the process may repeat operations 1520-1550 until the process determines (at 1550) that the end of the path has been reach and then ends).
Kiyomoto and Dishno are analogous art because both pertain to utilize the system/method for displaying a virtual three-dimensional space and moving the object within the three-dimensional space. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the game device taught by Kiyomoto incorporate the teachings of Dishno, and utilizing the virtual world environment and applying the movement with the 3D environment taught by Dishno to define a set of connecting grids of 3D environment and set a walk path from the start grid to the end grid; then find the walk path based the defined connecting grids in order to allow the object move to the end grid. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kiyomoto according to the relied-upon teachings of Dishno to obtain the invention as specified in claim.

Regarding claim 8, the combination of Kiyomoto in view of Dishno discloses everything claimed as applied above (see claim 7), and Kiyomoto further disclose wherein the second obtaining code causes the at least one processor to obtain the pre-cached target connectivity information from connectivity information of the plurality of three-dimensional grids that is pre-cached (FIGS. 3 and 4; paragraph [0146], the index calculation unit 303 refers to the RAM 103 and acquires the object where the character is presently placed (step S404).  Then, the index calculation unit 303 refers to the RAM 103 and acquires other objects within a predetermined distance from the acquired object (step S405); paragraphs [0156]-[0157], furthermore, the image display unit 304 acquires an image associated with the acquired "index" (step S409), writes the acquired image to a location associated with the direction from the object where the character is placed to the other object in the RAM 103 (step S410), and returns to step S406 … The direction from the object where the character is placed to the other object may be calculated from the positional relationship of these objects that is stored in the RAM 103), the connectivity information comprising connectivity information between any two adjacent grids of the plurality of three-dimensional grids(Paragraph [0147], the processing of step S406 to step S410 is repeated for each of the other objects acquired in step S404.  That is, an assessment is made as to whether or not all of the other objects have been subjected to the processing (step S406)).

	Regarding claim 9, the combination of Kiyomoto in view of Dishno discloses everything claimed as applied above (see claim 8), and Kiyomoto further disclose FIGS. 3 and 4; paragraph [0146], the index calculation unit 303 refers to the RAM 103 and acquires the object where the character is presently placed (step S404).  Then, the index calculation unit 303 refers to the RAM 103 and acquires other objects within a predetermined distance from the acquired object (step S405)): 
obtain connectivity information between the current grid and a grid adjacent to the current grid on a current layer and connectivity information between the current grid and a grid adjacent to the current grid on an adjacent layer (Paragraphs [0147]-[0148], the "index" is calculated based on information including the positional relationship and relative speed of the object where the character is placed and the selected other object, the presence of obstacles between the two, whether or not the obstacles are moving, etc. (step S408). This "index" indicates the degree to which the movement will not fail if the attempt to move a character from the object where the character is presently place to the other object is presumed), wherein the current layer is a layer on which the current grid is located in the three-dimensional map (FIG. 7 shows a three-dimensional map including a plurality of objects move and a plurality of objects are fixed; paragraph [0182], an object 701 where a character 711 is presently located is above an object 707. Thus, a character 711 on the current layer), and the adjacent layer is a layer adjacent to the current layer in the three-dimensional map (Paragraph [0182], an object 705 on the adjacent layer); and 
Paragraphs [0156]-[0157], furthermore, the image display unit 304 acquires an image associated with the acquired "index" (step S409), writes the acquired image to a location associated with the direction from the object where the character is placed to the other object in the RAM 103 (step S410), and returns to step S406 … The direction from the object where the character is placed to the other object may be calculated from the positional relationship of these objects that is stored in the RAM 103).

	Regarding claim 10, the combination of Kiyomoto in view of Dishno discloses everything claimed as applied above (see claim 7), and Kiyomoto further disclose wherein the program code further comprises caching code configured to cause the at least one processor to, with respect to each grid that is recorded as a current grid (FIGS. 3 and 4; paragraph [0146], the index calculation unit 303 refers to the RAM 103 and acquires the object where the character is presently placed (step S404).  Then, the index calculation unit 303 refers to the RAM 103 and acquires other objects within a predetermined distance from the acquired object (step S405)): 
obtain connectivity information between the current grid and a grid adjacent to the current grid on a current layer and connectivity information between the current grid and a grid adjacent to the current grid on an adjacent layer (Paragraphs [0147]-[0148], the "index" is calculated based on information including the positional relationship and relative speed of the object where the character is placed and the selected other object, the presence of obstacles between the two, whether or not the obstacles are moving, etc. (step S408). This "index" indicates the degree to which the movement will not fail if the attempt to move a character from the object where the character is presently place to the other object is presumed), wherein the current layer is a layer on which the current grid is located in the three-dimensional map (FIG. 7 shows a three-dimensional map including a plurality of objects move and a plurality of objects are fixed; paragraph [0182], an object 701 where a character 711 is presently located is above an object 707. Thus, a character 711 on the current layer), and the adjacent layer is a layer adjacent to the current layer in the three-dimensional map (Paragraph [0182], an object 705 on the adjacent layer); and
cache the obtained connectivity information (Paragraphs [0156]-[0157], furthermore, the image display unit 304 acquires an image associated with the acquired "index" (step S409), writes the acquired image to a location associated with the direction from the object where the character is placed to the other object in the RAM 103 (step S410), and returns to step S406 … The direction from the object where the character is placed to the other object may be calculated from the positional relationship of these objects that is stored in the RAM 103).  

	Regarding claim 12, the combination of Kiyomoto in view of Dishno discloses everything claimed as applied above (see claim 7), and Kiyomoto further disclose wherein the second obtaining code causes the at least one processor to obtain one of the following: 
first target connectivity information indicating that two adjacent target grids are not connected (FIGS. 3 and 4; paragraph [0146], the index calculation unit 303 refers to the RAM 103 and acquires the object where the character is presently placed (step S404).  Then, the index calculation unit 303 refers to the RAM 103 and acquires other objects within a predetermined distance from the acquired object (step S405); paragraphs [0147]-[0148], the "index" is calculated based on information including the positional relationship and relative speed of the object where the character is placed and the selected other object, the presence of obstacles between the two, whether or not the obstacles are moving, etc. (step S408); paragraph [0152], the distance between the two may be set as the "index," using an association where, for example, movement readily fails if the distance is long. Thus, the distance is long between the place of the character and other objects indicating two adjacent target grids are not connected and the character cannot be moved between two adjacent target grids); 
second target connectivity information indicating that the two adjacent target grids are connected, and the two adjacent target grids are located on a same layer in the three- dimensional map; 
third target connectivity information indicating that the two adjacent target grids are connected, the two adjacent target grids are respectively located on two adjacent layers in the three-dimensional map, and a grid to which a first target grid of the two adjacent target grids 51is mapped on a layer on which a second target grid of the two adjacent target grids is located is the same as or adjacent to the second target grid; and 
fourth target connectivity information indicating that the two adjacent target grids are connected, and the two adjacent target grids are respectively located on different layers in the three-dimensional map, the different layers are spaced by at least one 

	Regarding claim 14, Kiyomoto discloses a non-transitory storage medium, the storage medium storing a computer program executed by at least one processor to perform (FIG. 1; paragraph [0107], an information processing device 100 includes a ROM 102, a RAM (Random Access Memory) 103; paragraph [0109], as the IPL is executed, the program recorded in the DVD-ROM is read into the RAM 103 and is executed by the CPU 101): 
obtaining an operation instruction for moving a target object from a first object to a second object among a plurality of three-dimensional objects included in a three-dimensional map (FIG. 3; paragraphs [0132]-[0133], the object moving unit 302 is responsible for setting and generating a map of a virtual world and controlling the movement of the objects that move in the virtual world, such as a floor of an elevator; the input receiving unit 305 receives from the player an instruction to move the character on the object surface or to move the character from an object to an object.  The controller 105 functions as the input receiving unit 305.  Furthermore, both the instruction for moving the character on an object surface and the instruction for moving the character from an object to an object may be expressed by using the arrow buttons to provide the instructions related to the movement direction of the character; FIG. 4; paragraph [0140], in the game device 301, first the object moving unit 302 sets initial parameters such as the position, posture, movement speed, etc., of each object (object to which the character can move) and each of the various obstacles (object to which the character cannot move) that are arranged in a virtual space (step S401).  In the initial setup, a known automatic map generation technique, etc., may be applied), each of the plurality of three-dimensional objects being used to indicate a three-dimensional space (Paragraph [0125], it is also possible to enable fast execution of an operation of rendering polygon information which is arranged in virtual three-dimensional space and to which various kinds of texture information are added, by a Z buffer scheme to acquire a rendered image with a downward view of a polygon toward a predetermined view point position, arranged in the virtual three-dimensional space, from the predetermined view point position; paragraph [0144], the image display unit 304 generates on the RAM 103 an image of the state of the virtual world, from a viewpoint set in the virtual world, in the direction of a visual line set in the virtual world (step S403)); 
obtaining pre-cached target connectivity information (Paragraph [0140], in the game device 301, first the object moving unit 302 sets initial parameters such as the position, posture, movement speed, etc., of each object (object to which the character can move) and each of the various obstacles (object to which the character cannot move) that are arranged in a virtual space (step S401).  In the initial setup, a known automatic map generation technique, etc., may be applied; paragraph [0141], next, the character moving unit 306 sets initial parameters such as the position, posture, and movement speed of the character arranged in the virtual space and the object on which the character is presently placed, etc. (step S402); paragraph [0142], furthermore, the objects, obstacles, and character parameters are all either temporarily stored in the RAM 103; paragraph [0143], possible objects where the character may be placed include a floor object of an elevator, a road surface object of a lift bridge, a walkway object such as a corridor or stairwell, a magic carpet object that flies in the air when boarded, a balloon or bird object that flies in the air when grabbed, etc. Possible obstacles include an elevator door or door, etc. Possible obstacles also include items that move when predetermined conditions are met (such as a door that opens when a predetermined floor is reached, a door that opens when the character pushes the door, etc.). Those information describe the position and posture of objects and the connectivity conditions of two objects. The object connectivity information is stored in the RAM before the game. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to understand that RAM is used to store working data and the stored information is lost if power is removed. Thus, Examiner interpreted that those information stored in the RAM are pre-cached target connectivity information) indicating whether every two adjacent target objects in a target moving path from the first object to the second object are connected (FIG. 7 shows the moving path for moving the character from an elevator to one floor; paragraph [0146], the index calculation unit 303 refers to the RAM 103 and acquires the object where the character is presently placed (step S404).  Then, the index calculation unit 303 refers to the RAM 103 and acquires other objects within a predetermined distance from the acquired object (step S405); paragraphs [0147]-[0148], one of the unprocessed other objects is selected (step S407), and the "index" is calculated based on information including the positional relationship and relative speed of the object where the character is placed and the selected other object, the presence of obstacles between the two, whether or not the obstacles are moving, etc. (step S408); this "index" indicates the degree to which the movement will not fail if the attempt to move a character from the object where the character is presently place to the other object is presumed);
determining that the first object and the second object are connected based on the pre-cached target connectivity information indicating that two immediately adjacent target objects are connected (Paragraph [0143], possible obstacles also include items that move when predetermined conditions are met (such as a door that opens when a predetermined floor is reached, a door that opens when the character pushes the door, etc.); paragraphs [0148]-[0150], this "index" (calculated at S408) indicates the degree to which the movement will not fail if the attempt to move a character from the object where the character is presently place to the other object is presumed; for this "index," the probability that the movement will succeed itself may be used, or something simpler may be used… For example, in a case where a character moves from the floor of an elevator to a certain floor, the degree to which the movement will not fail increases as the distance to that floor decreases, etc. In this case, the player can predict the direction in which the elevator door will open before the door opens, making it also possible to set the orientation of the character in that direction in advance and move the character quickly; FIG. 7; paragraph [0185], in a case where the heights of two objects are virtually the same and the objects are adjacent to each other, the player can move the character 711 between the two objects); and 
moving the target object from the first object to the second object in the three-dimensional map based on determining that the first object and the second object are connected (Paragraph [0172], when the processing of all of the other objects acquired is completed (step S406: Yes), the mode changes to standby mode until a vertical synchronization interrupt occurs (step S411); paragraph [0174], the operation status of the buttons and keys of the controller 105 is checked and, by processing associated with the operation status, the status of the character is changed, i.e., the character is moved on the surface of the object where the character is presently placed, the character is moved to the surface of another object (step S413) when “for this "index," the probability that the movement will succeed itself may be used, or something simpler may be used… For example, in a case where a character moves from the floor of an elevator to a certain floor, the degree to which the movement will not fail increases as the distance to that floor decreases, etc.”).
It is noted that Kiyomoto discloses a device/a mothed for showing to a player the directions in which movement may be possible in a game where a character is moved between objects in a virtual environment. Kiyomoto does not specifically disclose a first object is a first grid and a second object is a second grid among a plurality of three-dimensional grids;
wherein the target moving path comprises at least three grids;

In the similar field of endeavor, Dishno discloses (Abstract, a three dimensional (3D) client application for web browsing is described.  The 3D client is able to interpret 3D structure definitions and display 3D environments associated with various sets of websites.  Each 3D environment is defined using a set of connecting grids.  Each connecting grid defines spatial relationships among sets of websites associated with zones of the connecting grid …) a first object is a first grid and a second object is a second grid among a plurality of three-dimensional grids (Paragraph [0014], the 3D environment of some embodiments may be at least partly specified by structure definitions that use grid coordinates.  Such an approach may allow for efficient use of data.  For instance, lines may be specified by a set of end points.  Some embodiments may specify all elements using a set of polygons defined using the grid coordinates.  The grids of some embodiments may allow multiple 3D environments to be associated.  The grids may specify 2D and/or 3D locations.  The 2D grids may specify locations on a map, floor plan, or similar layout.  The 3D grids may specify locations of various attributes in a virtual 3D space (e.g., heights of walls, slope of roofs, relative topology of the terrain, etc.); paragraph [0067], a "3D structure" or "structure" may refer to an element such as a 3D rendered building, room, object, etc. Structures may be defined using grids and presented using 3D perspective; paragraph [0091], a "floor grid" may refer to the design grid, room grid, or map that creates the plane in which the baseline coordinates are defined (i.e., the "floor" of some embodiments); paragraph [0092], "Start points", "end points" and/or "base line coordinates" may refer to coordinate points on a design grid or map used to define base lines, object locations and/or properties, door locations and/or properties, and window locations and/or properties; FIG. 15; paragraphs [0175]-[0176], the process may receive (at 1505) an end point selection; next, the process may convert (at 1510) the Screen (x, y) end point selection into a Grid (x, y) point for use as a walking end point.  The process may then determine (at 1515) a path from the current grid point to the end grid point. FIG. 1; paragraph [0118], the user's avatar 110 that travels through the virtual world 100 based on user inputs associated with movement. Thus, the user's avatar travels between a first grid and a second grid among a plurality of three-dimensional grids);
“pre-cached target connectivity information” (Paragraph [0077], a "definition file" may refer to a manifest of settings used to create 3D rendered views.  Some definition files may be specifically designed for use by the 3D browsing client to render 3D structures, while web programming languages that produce, for example, HTML and CSS, may be interpreted and converted into 3D structures for the 3D client.  The definition files may include information transferred to the 3D client to render the element(s) on the client output device or user device (e.g., a smartphone, tablet, personal computer (PC), etc.).  Examples of such information include: graph points, colors, styles, textures, images, multimedia, audio, video, and any other information used to describe structures and objects connected to (and/or otherwise associated with) the 3D element; paragraphs [0078]-[0110] describe that the definition file includes the definition of object grids and connectivity information of grids) wherein the target moving path comprises at least three grids (Paragraph [0176], the process may then determine (at 1515) a path from the current grid point to the end grid point; paragraph [0177], the process may then step (at 1520) to the next location along the path. The process may then determine (at 1525) whether there is an obstacle (e.g., a wall) preventing movement along the path section; paragraph [0178], if the process determines (at 1530) that there is a single intersection axis (e.g., when a virtual user moves along a wall), the process may then step (at 1540) to the next available location (e.g., by moving along the non-intersecting axis). Thus, the walking path includes at least three grids: the grid of the current grid, wall grid and the grid of next available location);
determining that the first grid and the second grid are connected (Paragraph [0176], the process may then determine (at 1515) a path from the current grid point to the end grid point) based on the pre-cached target connectivity information indicating that all of two immediately adjacent target grids, of the at least three grids of the target moving path, are connected (Paragraph [0177], the process may then step (at 1520) to the next location along the path. The process may then determine (at 1525) whether there is an obstacle (e.g., a wall) preventing movement along the path section; paragraph [0178], if the process determines (at 1530) that there is a single intersection axis (e.g., when a virtual user moves along a wall), the process may then step (at 1540) to the next available location (e.g., by moving along the non-intersecting axis); paragraph [0180], the process may determine (at 1550) whether the end of the path has been reached.  If the process determines (at 1550) that the end of the path has not been reached, the process may repeat operations 1520-1550 until the process determines (at 1550) that the end of the path has been reach and then ends).
Kiyomoto and Dishno are analogous art because both pertain to utilize the system/method for displaying a virtual three-dimensional space and moving the object within the three-dimensional space. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the game device taught by Kiyomoto incorporate the teachings of Dishno, and utilizing the virtual world environment and applying the movement with the 3D environment taught by Dishno to define a set of connecting grids of 3D environment and set a walk path from the start grid to the end grid; then find the walk path based the defined connecting grids in order to allow the object move to the end grid. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kiyomoto according to the relied-upon teachings of Dishno to obtain the invention as specified in claim.

	Regarding claim 15, the combination of Kiyomoto in view of Dishno discloses everything claimed as applied above (see claim 14), and Kiyomoto further disclose wherein the obtaining the pre-cached target connectivity information comprises:  
53obtaining the pre-cached target connectivity information from connectivity information of the plurality of three-dimensional grids that is pre-cached (FIGS. 3 and 4; paragraph [0146], the index calculation unit 303 refers to the RAM 103 and acquires the object where the character is presently placed (step S404).  Then, the index calculation unit 303 refers to the RAM 103 and acquires other objects within a predetermined distance from the acquired object (step S405); paragraphs [0156]-[0157], furthermore, the image display unit 304 acquires an image associated with the acquired "index" (step S409), writes the acquired image to a location associated with the direction from the object where the character is placed to the other object in the RAM 103 (step S410), and returns to step S406 … The direction from the object where the character is placed to the other object may be calculated from the positional relationship of these objects that is stored in the RAM 103), the connectivity information comprising connectivity information between any two adjacent grids of the plurality of three-dimensional grids (Paragraph [0147], the processing of step S406 to step S410 is repeated for each of the other objects acquired in step S404.  That is, an assessment is made as to whether or not all of the other objects have been subjected to the processing (step S406)).   

	Regarding claim 16, the combination of Kiyomoto in view of Dishno discloses everything claimed as applied above (see claim 15), and Kiyomoto disclose further comprising caching the connectivity information, the caching comprises, with respect to each grid that is recorded as a current grid (FIGS. 3 and 4; paragraph [0146], the index calculation unit 303 refers to the RAM 103 and acquires the object where the character is presently placed (step S404).  Then, the index calculation unit 303 refers to the RAM 103 and acquires other objects within a predetermined distance from the acquired object (step S405)): 
Paragraphs [0147]-[0148], the "index" is calculated based on information including the positional relationship and relative speed of the object where the character is placed and the selected other object, the presence of obstacles between the two, whether or not the obstacles are moving, etc. (step S408). This "index" indicates the degree to which the movement will not fail if the attempt to move a character from the object where the character is presently place to the other object is presumed), wherein the current layer is a layer on which the current grid is located in the three-dimensional map (FIG. 7 shows a three-dimensional map including a plurality of objects move and a plurality of objects are fixed; paragraph [0182], an object 701 where a character 711 is presently located is above an object 707. Thus, a character 711 on the current layer), and the adjacent layer is a layer adjacent to the current layer in the three-dimensional map (Paragraph [0182], an object 705 on the adjacent layer); and 
caching the obtained connectivity information (Paragraphs [0156]-[0157], furthermore, the image display unit 304 acquires an image associated with the acquired "index" (step S409), writes the acquired image to a location associated with the direction from the object where the character is placed to the other object in the RAM 103 (step S410), and returns to step S406 … The direction from the object where the character is placed to the other object may be calculated from the positional relationship of these objects that is stored in the RAM 103).
Regarding claim 18, the combination of Kiyomoto in view of Dishno discloses everything claimed as applied above (see claim 14), and Kiyomoto further disclose wherein the obtaining the pre-cached target connectivity information comprises one of the following: 
obtaining, by the at least one processor, first target connectivity information indicating that two adjacent target grids are not connected (FIGS. 3 and 4; paragraph [0146], the index calculation unit 303 refers to the RAM 103 and acquires the object where the character is presently placed (step S404).  Then, the index calculation unit 303 refers to the RAM 103 and acquires other objects within a predetermined distance from the acquired object (step S405); paragraphs [0147]-[0148], the "index" is calculated based on information including the positional relationship and relative speed of the object where the character is placed and the selected other object, the presence of obstacles between the two, whether or not the obstacles are moving, etc. (step S408); paragraph [0152], the distance between the two may be set as the "index," using an association where, for example, movement readily fails if the distance is long. Thus, the distance is long between the place of the character and other objects indicating two adjacent target grids are not connected and the character cannot be moved between two adjacent target grids);  
54obtaining, by the at least one processor, second target connectivity information indicating that the two adjacent target grids are connected, and the two adjacent target grids are located on a same layer in the three-dimensional map; 

obtaining, by the at least one processor, fourth target connectivity information indicating that the two adjacent target grids are connected, and the two adjacent target grids are respectively located on different layers in the three-dimensional map, the different layers are spaced by at least one layer, and a grid to which the first target grid of the two adjacent target grids is mapped on a layer on which the second target grid of the two adjacent target grids is located is the same as or adjacent to the second target grid.

	Regarding claim 20, the combination of Kiyomoto in view of Dishno discloses everything claimed as applied above (see claim 1), and Kiyomoto further disclose an electronic apparatus, comprising at least one memory operable to store program code (FIG. 1; paragraph [0107], an information processing device 100 includes a ROM 102, a RAM (Random Access Memory) 103; paragraph [0109], as the IPL is executed, the program recorded in the DVD-ROM is read into the RAM 103 and is executed by the CPU 101.  Further, the RAM 102 stores a program and various data for an operating system necessary for controlling the overall operation of the information processing device 100); and the at least one processor operable to Paragraph [0106], an information processing device 100 comprises a CPU (Central Processing Unit) 101, a ROM 102, a RAM (Random Access Memory) 103, an interface 104, a controller 105, an external memory 106, an image processor 107; paragraph [0109], the program recorded in the DVD-ROM is read into the RAM 103 and is executed by the CPU 101).

Allowable Subject Matter
Claims 6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claims 6, 13 and 19 depend upon dependent claims 2, 8 and 15. Each claim provides additional limitations to clarify the connectivity information “with respect to a third grid and a fourth grid that are given two adjacent grids in the plurality of three-dimensional grids, setting connectivity information indicating one of the following: first connectivity information from the third grid to the fourth grid to indicate first connectivity in a case where a layer on which the third grid is located in the three-dimensional map is higher than a layer on which the fourth grid is located in the three-dimensional map, a height of the fourth grid is greater than or equal to a height of the target object, and a width of the fourth grid is greater than or equal to width of the target object”. The search results and the references cited in the previous office action taken either singly or in combination does not disclose the above limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XILIN GUO/           Primary Examiner, Art Unit 2616